IN THE COURT OF CRIMINAL APPEALS
                         OF TEXAS
                                          NO. AP-76,583



                        EX PARTE SCOTT BASTABLE, Applicant



          ON APPLICATION FOR A WRIT OF HABEAS CORPUS
   CAUSE NO. 215568A IN THE CRIMINAL DISTRICT COURT NO. THREE
                       FROM TARRANT COUNTY



       Per curiam.

                                           OPINION

       Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the

clerk of the trial court transmitted to this Court this application for writ of habeas corpus. Ex parte

Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967). Applicant was convicted of burglary of a

habitation and sentenced to twenty years’ imprisonment.

       Applicant contends that he is being denied post-conviction jail time and that the trial judge

has not ruled on his motion for judgment nunc pro tunc. We remanded this application to the trial

court for additional findings of fact and conclusions of law. The trial court has determined that

Applicant is entitled to one day of post-conviction time credit for a day spent in custody after
                                                                                                  2

Applicant’s pre-revocation warrant was withdrawn. We agree. Applicant’s sentence in this cause is

to be credited for his time spent in the Tarrant County Jail on April 24, 1990. The remainder of

Applicant’s claim for post-conviction jail time credit is denied. Applicant’s allegation concerning

his motion for judgment nunc pro tunc is dismissed. See Ex parte Florence, 319 S.W.3d 695, 696

(Tex. Crim. App. 2010) (noting that the remedy for the trial court’s failure to respond to a motion

for judgment nunc pro tunc is a mandamus petition filed in the appropriate court of appeals).

       Copies of this opinion shall be sent to the Texas Department of Criminal Justice–Correctional

Institutions Division and Pardons and Paroles Division.


Delivered: June 22, 2011
Do not publish